United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-1341
                     ___________________________

                         Michael Larenzo Douglas

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                           Shelley Maroney, et al.

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
              for the Eastern District of Arkansas - Pine Bluff
                               ____________

                          Submitted: May 19, 2015
                            Filed: May 21, 2015
                               [Unpublished]
                               ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Michael Douglas appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action against two state officials seeking an
injunction relieving him of further obligation to register under Arkansas’s sex-
offender-registration statute when he is paroled because the statute as applied to him
violates the Ex Post Facto Clause of the United States Constitution. Following
careful review of Douglas’s § 1983 complaint and brief on appeal, we agree with the
district court that prior state and federal court decisions have established that his
“allegations do not state an actionable constitutional claim.” Therefore, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-